Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 1 of 12




                   DX1654
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 2 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 3 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 4 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 5 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 6 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 7 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 8 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 9 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 10 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 11 of 12
Case 3:18-cv-02615-AGT Document 159-38 Filed 02/08/21 Page 12 of 12
